 

USDS SDNY
| DOCUMENT
UNITED STATES DISTRICT COURT I ELECTRONICALLY FILED |
SOUTHERN DISTRICT OF NEW YORK We rina.

 

 

UNITED STATES OF AMERICA

No. 18-cr-373-13 (RJS)
ORDER
KELLY ROYSTER,

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:
The sentencing currently scheduled to be held tomorrow at 10:30 a.m. in Courtroom 15A
of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, NY 10007,

shall now be held in Courtroom 21A of the same courthouse.

SO ORDERED.
Dated: December 5, 2019
New York, New York

 

HARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
